DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a driving unit configured to relatively drive the mold and a processing target substrate among the plurality of substrates so that (a) a first relative positional relationship between (j) the processing target substrate and [ii] the planar portion when a first composition on the processing target substrate and the planar portion are brought into contact with each other differs from (b) a second relative positional relationship between another substrate among the plurality of substrates on which the planarization processing was performed prior to the processing target substrate and {jv} the planar portion when a second composition on the another substrate  and the planar portion were brought into contact with each other. 
Claim 12 is vague and indefinite as it is unclear whether positional relationship between the substrates differs only when the composition is a second composition or the positional relational differs for a second group of substrate (whether or not composition is same or different). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Usui (US 2016/0096313 A1) in view of Sato (US 2014/0346700 A1). 
For claim 1-14, Usui teaches a planarization apparatus, comprising:
 a processing unit configured to planaries substrate via bringing a mold in contact with a substrate and making it conform to the surface shape of the substrate, for planarizing composition (Fig 1A -5 item 11- mold item 6-substrate stage 6 which holds substrate 1, and dispenser 21; claim 1; [0001]-[0060]; [0026] states using controller), and  a drive mechanism for driving the mold (see [0023]) and a actuator adopted for driving mechanism ([0023]).  Usui further teaches including supply unit, and performing imprint on shot region on the substrate, and including correction unit in the second alignment for another shot region where the imprint process has been performed earlier than in the target shot region.
Claim differs from Usui such that it includes plurality of substrates as opposed to shot regions (it is noted that second composite is merely a functional recitation or material use). 
In the same field of endeavor, pertaining to imprinting apparatus, Sato teaches including plural substrate performing positional correction/deviation between the pattern on the substrate and pattern on the imprint material is used for alignment between mold and the substrate in a subsequent substrate when forming patterns on the plurality of substrates in sequence by executing the alignment between the mold and the substrate in the bringing the mold in contact with the imprint material (see claim 4). 
It is noted that claim 1 recites functional language (i) a first relative positional relationship between the planar portion and a first group of the predetermined number of substrates is same for the planarization processing of the first group of the predetermined number of substrates…(see claim 1 lines 10-22). This limitation is given is considered process of using the apparatus and is given little patentable weight. 
The apparatus as taught by Usui in view of Sato, is capable of performing the process as recited above. It is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
Thus, positional correction/deviation between mold and substrate as claimed [specifically claim 12] differing among plurality of substrates, would have been obvious over Usui in view of Sato, for planarizing desire pattern on the desired type of material.  The dependent claims including a mold holder, substrate holder and determination unit  are specifically taught by Usui (see Figs 1-5, and [0047] or entirely [0001]-[0060] of Usui) and furthermore,  dependent claims includes having a cleaning unit and an input .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0411308 A1 teaches an apparatus and method where controller pattern where plurality of waters are present; similarly see US 2020/0159128 and US 20140272174 A1; US 2016/0096313 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743